DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	Claim 1; “voice recognition unit configured to perform voice information recognition on the inputted voice information” 
(b)	Claim 1; “voice recognition control unit configured to transmit to the server the voice information and a voice recognition request that the server perform voice information recognition on the voice information and to determine whether or not there has occurred a recognition error in a voice recognition result produced by the server” 
(c)	Claim 2; “response information generating unit configured to generate response information associated in advance with the voice information based on either or both of a first voice recognition result and a second voice recognition result” 
(d)	Claim 8; “at least one communications device configured to communicate with an external server”
(e)	Claim 8; “at least one control device configured to implement: a voice recognition process of performing voice information recognition on voice information fed to the voice input device” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 1, Voice Recognition Unit 23, Paragraph 0007  
(b) Fig. 1, Voice Recognition Unit 22, Paragraph 0007
(c) Fig. 1, Response Information Generating Unit 25, Paragraph 0025  
(d) Fig. 1, Communications Device 3, Paragraph 0009
(e) Fig. 1, Control Device 2, Paragraph 0009  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 20160275950 A1 hereinafter, Ogawa ‘950) in combination with Hirata at al. (US 20150149175 A1 hereinafter, Hirata ‘175).
Regarding claim 1; Ogawa ‘950 discloses a control device (Fig. 1, Voice Recognition Device 200) for controlling an electronic apparatus (Fig. 1, Voice Inputter 201) capable of communicating with an external server (Fig. 1, Voice Recognition Server 100 i.e. When a voice uttered by a user is inputted (step ST1), the voice inputter 201 of the voice recognition device 200 converts the inputted voice into voice data, and outputs the voice data converted thereby to the client-side voice recognizer 202 and the transmitter 203 (step ST2). The transmitter 203 transmits the voice data inputted thereto in step ST2 to the voice recognition server 100 (step ST3).  Paragraph 0038);
and receiving an input of voice information (i.e. When a voice uttered by a user is inputted (step ST1), the voice inputter 201 of the voice recognition device 200 converts the inputted voice into voice data. Paragraph 0043)
the control device comprising: 
a voice recognition unit (Fig. 1, Client-Side Voice Recognizer 202) configured to perform voice information recognition on the inputted voice information (i.e. The client-side voice recognizer 202 performs voice recognition on the voice data converted by the voice inputter 201. Paragraph 0039)
and a voice recognition control unit (Fig. 1, Transmitter 203) configured to transmit to the server the voice information and a voice recognition request that the server perform voice information recognition on the voice information (i.e. The transmitter 203 transmits the voice data inputted thereto from the voice inputter 201 to the voice recognition server 100. The receiver 204 receives the server-side voice recognition result candidate transmitted thereto from the voice recognition server 100. Paragraph 0039)
and to determine whether or not there has occurred a recognition error in a voice recognition result produced by the server (i.e. It can be determined that a recognition error occurs in a portion other than a voice operation command, and it becomes possible to also make a request of the user to input a voice again. As a result, the voice recognition system can prevent a wrong voice recognition result from being outputted. Paragraph 0095).
Ogawa ‘950 does not expressly disclose the limitations as expressed below.
Hirata ‘175 discloses wherein when there have occurred more recognition errors than a prescribed number, the voice recognition control unit suspends the transmission of the voice recognition request to the server (i.e. When control unit 102 determines in step S11 that the output flag is on ("1") (YES in step S11), cancellation processing is performed (step S14). Specifically, response processing execution portion 112 processes the voice recognition result data from server 20 as being invalid when the output flag is set to "1". Then, control unit 102 ends the process (end). Namely, since the output flag has already been set to "1" through the cancellation processing and output processing has been completed, no redundant response processing can be performed. Paragraph 0132).
Ogawa ‘950 and Hirata ‘175 are combinable because they are from same field of endeavor of speech systems (Hirata ‘175 at “Background of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Ogawa ‘950 by adding the limitations as taught by Hirata ‘175. The motivation for doing so would have been advantageous
to make better use of the instruction from the server based on the result of voice recognition of the accepted voice input. Therefore, it would have been obvious to combine Ogawa ‘950 with Hirata ‘175 to obtain the invention as specified.

Regarding claim 2; Ogawa ‘950 discloses a response information generating unit (Fig. 1, Outputter 207) configured to generate response information associated in advance with the voice information based on either or both of a first voice recognition result and a second voice recognition result (i.e. The outputter 207 outputs the voice recognition result decided by the recognition result integrator 206 to an output device, such as a monitor or a speaker. Paragraph 0040);
wherein the first voice recognition result is a voice recognition result produced by the voice recognition unit (i.e. The voice recognition device 200 includes a voice inputter 201, a client-side voice recognizer 202, a transmitter (client-side transmitter) 203, a receiver (client-side receiver) 204, a recognition result candidate comparator 205, a recognition result integrator 206, and an outputter 207, and has a function of performing voice recognition on voice data inputted thereto via a microphone or the like, and outputting a voice recognition result. Paragraph 0039);
and the second voice recognition result is the voice recognition result produced by the server (i.e. The server-side voice recognizer 102 performs voice recognition on the voice data received by the receiver 101, and generates a server-side voice recognition result candidate. Paragraph 0038).

Regarding claim 3; Hirata ‘175 discloses wherein when the voice recognition control unit determines that there have occurred more recognition errors than the prescribed number, the response information generating unit generates the response information based on the first voice recognition result (i.e. When control unit 102 determines in step S11 that the output flag is on ("1") (YES in step S11), cancellation processing is performed (step S14). Specifically, response processing execution portion 112 processes the voice recognition result data from server 20 as being invalid when the output flag is set to "1". Then, control unit 102 ends the process (end). Namely, since the output flag has already been set to "1" through the cancellation processing and output processing has been completed, no redundant response processing can be performed. Paragraph 0132).

Regarding claim 4; Hirata ‘175 discloses wherein when the voice recognition control unit determines that there have occurred as many recognition errors as the prescribed number or that there have occurred less recognition errors than the prescribed number, the response information generating unit generates the response information based on either or both of the first voice recognition result and the second voice recognition result (i.e. When control unit 102 determines in step S11 that the output flag is on ("1") (YES in step S11), cancellation processing is performed (step S14). Specifically, response processing execution portion 112 processes the voice recognition result data from server 20 as being invalid when the output flag is set to "1". Then, control unit 102 ends the process (end). Namely, since the output flag has already been set to "1" through the cancellation processing and output processing has been completed, no redundant response processing can be performed. Paragraph 0132)

Regarding claim 6; Ogawa ‘950 discloses voice recognition unit and the voice recognition control unit as described above. 
Ogawa ‘950 does not expressly disclose a non-transitory computer-readable medium containing a control program for causing a computer to function as the control device. 
Hirata ‘175 discloses wherein the control program causing the computer to function as the voice recognition unit and the voice recognition control unit(i.e. The present disclosure relates to a voice recognition terminal providing pseudo communication, a server, a method of controlling a server, a voice recognition system, a non-transitory storage medium storing a program for controlling a voice recognition terminal, and a non-transitory storage medium storing a program for controlling a server. Paragraph 0003) 
Ogawa ‘950 and Hirata ‘175 are combinable because they are from same field of endeavor of speech systems (Hirata ‘175 at “Background of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Ogawa ‘950 by adding a non-transitory computer-readable medium containing a control program for causing a computer to function as the control device as taught by Hirata ‘175. The motivation for doing so would have been advantageous to make better use of the instruction from the server based on the result of voice recognition of the accepted voice input. Therefore, it would have been obvious to combine Ogawa ‘950 with Hirata ‘175 to obtain the invention as specified.

Regarding claim 7; Claim 7 contains substantially the same subject matter as claim 1. Therefore, claim 7 is rejected on the same grounds as claim 1. 

Regarding claim 8; Claim 8 contains substantially the same subject matter as claim 1. Therefore, claim 8 is rejected on the same grounds as claim 1.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa ‘950 and Hirata ‘175 as applied to claim above, and further in view of Lee et al. (US 20160240194 A1 hereinafter, Lee ‘194).
	Regarding claim 5; Ogawa ‘950 does not expressly disclose wherein when the electronic apparatus is in sleep mode, the voice recognition unit does not perform the voice information recognition, and the voice recognition control unit does not transmit the inputted voice information and the inputted voice recognition request to the server.
 Lee ‘194 discloses wherein when the electronic apparatus is in sleep mode, the voice recognition unit does not perform the voice information recognition, and the voice recognition control unit does not transmit the inputted voice information and the inputted voice recognition request to the server (i.e. Referring to FIG. 5, in Step 510, the audio processing module of the electronic device initially operates in the sleep mode. For example, the audio processing module operates in the sleep mode when the electronic device is in a sleep (or standby) state, e.g., the main processor operates in the sleep mode and the display module is in an off state. In Step 520, the audio processing module receives a driving signal from the audio input module. When the driving signal is received, the audio processing module switches the sleep mode to the operational mode in Step 530. In Step 540, the audio processing module performs voice recognition on an audio signal input from the audio input module. The voice recognition may include keyword recognition and speaker recognition. The audio processing module recognizes a keyword corresponding to a voice trigger in the audio signal. Paragraphs 0090-0091).
Ogawa ‘950 and Lee ‘194 are combinable because they are from same field of endeavor of speech systems (Lee ‘194 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Ogawa ‘950 by adding the limitations as taught by Lee ‘194. The motivation for doing so would have been advantageous to provide a seamless voice recognition scheme in order to activate an electronic device based on a user voice input and execute a seamless voice command. Therefore, it would have been obvious to combine Ogawa ‘950 with Lee ‘194 to obtain the invention as specified.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677